Title: From George Washington to George Clinton, 23 May 1782
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters 23d May 1782
                        
                        I have been honored with your Excellency’s Letter of Yesterday, with its Inclosures respecting Mr Murson.
                        Sensible of the Impropriety of suffering persons of his Character to remain in the Country at this Time, I
                            inclose to your Excellency a permission to Capt. Pray who commands at Dobbs Ferry—to pass Mr Muirson within the Enemys
                            Lines—The Time for his going in I submit to your Excellency knowing that you will not wish his Continuence longer than is
                            necessary.
                        It was my Expectation that your Levy Recruits would have been delivered by the State to their Regiments—But
                            two officers having been ordered on to Receive those at Fishkill from Colo. Weizenfelts I think it will be best for those
                            from Colo. Willets Regiment to be delivered at the same place. I have the Honor to be Sir Your Excellency’s Most humble
                            Servt
                        
                            Go: Washington

                        
                    